Citation Nr: 0636592	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  05-07 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a toenail disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to a disability rating in excess of 20 
percent for a lumbar strain.

5.  Entitlement to a disability rating in excess of 10 
percent for incomplete paralysis of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In January 2005, the RO held that the veteran' service-
connected chronic lumbar strain was also characterized by 
degenerative disc disease and assigned a separate evaluation 
of 10 percent for neurological manifestation, incomplete 
paralysis of the left lower extremity, effective September 
23, 2002.  

In August 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO

It is noted that the matters of entitlement to service 
connection for toenail onychomycosis and entitlement to 
service connection for a gastrointestinal disorder were 
previously addressed by the RO in March 1996, August 1999, 
June 2002, and April 2003.  In this instance, it appears that 
the RO has reopened both issues; the Board is in agreement 
with this decision and will not address whether new and 
material evidence has been presented to reopen the claims.

The issues of entitlement to service connection for a 
gastrointestinal disorder and a right knee disorder, and of 
entitlement to a disability rating in excess of 20 percent 
for a lumbar strain and a disability rating in excess of 10 
percent for incomplete paralysis of the left lower extremity, 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a toenail disorder that is 
attributable in any way to his period of active service.


CONCLUSIONS OF LAW

A toenail disorder was not incurred during active service.  
38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by July 2003 and March 2004 letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July 2003 and March 2004 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in July 2003, prior to the 
adjudication of the claims in January 2004.  Additionally, 
the record contains a January 2005 statement of the case 
following the March 2004   letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2003 and March 2004 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Janet 
Knight, M.D., John McCoy, M.D., Terry Templeton, M.D., Barton 
Thrasher, M.D., Delta Medical Center, St. Francis Hospital, 
Keith G. Davis, M.D., James Gaylon, M.D., Steven Cole, M.D., 
Alan M. Nadel, M.D., Baptist Minor Medicine, Allen Goode, 
D.C., Eastwood Hospital, Neal S. Beckford, M.D., S. M. 
Patterson, M.D., Memphis Orthopedic Group, Wootton 
Chiropractic Clinic, William C. Godsey, M.D., and Healthsouth 
, and a VA examination report dated in September 2003.  
Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the March 
2004 VCAA letter.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for a toenail disorder.  Under the VCAA, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the record contains no probative evidence that any current 
toenail disorder is related to the veteran's period of 
service.  Therefore, because there is no event, injury, or 
disease in service that any current diagnosis could be 
related to, the Board finds that a VA examination is 
unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran alleges that his current toenail disorder is 
related to his period of service.  Specifically, he testified 
in August 2005 that any current toenail disorder is a 
residual of frostbite incurred from 1980 to 1982 and from 
1983 to 1986.  Upon review of the medical evidence of record, 
the Board finds that service connection is not warranted for 
a toenail disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The medical evidence of record does not indicate that any 
current toenail disorder is related to the veteran's period 
of active service.  Although the evidence of record documents 
a one-time treatment of tinea pedis in April 1987, the 
service medical records are silent as to any indication of a 
chronic disorder.  

Post-service, there is no indication of treatment of a 
toenail disorder, until many years after service.  In 
September 1997, seven years after the veteran's discharge 
from service, a VA examiner diagnosed the veteran as having 
onychomysis of the toenails.  Moreover, the record is silent 
as to any indication that the veteran's current toenail 
disorder is related to his period of service.  Rather, it 
appears that the veteran's current toenail disorder is 
related to his pes cavus; which has not been recognized as a 
service-connected disability.  In September 1998, the veteran 
received treatment for ingrown toenails; at that time, he was 
also diagnosed as having pes cavus, which was noted to place 
excessive pressure on the feet.  Consequently, the veteran 
was prescribed special shoes with a deeper toe box that would 
hopefully help with the ingrown toenails.  Subsequent VA 
treatment records document routine visits to the podiatry 
clinic for evaluation of new footgear and treatment of 
ingrown toenails and onychomycosis.

The record contains absolutely no probative evidence 
supporting his theory of entitlement.   Accordingly, service 
connection for a toenail disorder is denied.


ORDER

Service connection for toenail onychomycosis is denied.


REMAND

The veteran alleges entitlement to service connection for a 
gastrointestinal disorder and for a right knee disorder.  He 
also alleges entitlement to increased disability ratings for 
his lumbar spine disability.  During the pendency of this 
appeal, the veteran was awarded separate disability ratings 
for orthopedic and neurological manifestations.  A disability 
rating of 20 percent has been assigned for his service-
connected lumbar strain and a disability rating of 10 percent 
has been assigned for incomplete paralysis of the left lower 
extremity.

With respect to his claim of entitlement to service 
connection for a gastrointestinal disorder, the veteran 
testified that while in service he was administered 800 mg. 
of Motrin, which destroyed the lining of his stomach and 
resulted in his current gastrointestinal disorder.  

Service medical records demonstrate complaints of abdominal 
cramps and diarrhea that were consistent with 
gastroenteritis, in July 1986.  In July 1989, the veteran 
received treatment for gastroenteritis.   Post-service, 
occasional gastritis was noted in August 1995.  In July 1996, 
an abdominal scout view demonstrated gastroesophageal reflux 
to the level of the aortic arch with rapid clearing and small 
saccular esophageal diverticulus in the proximal one-third of 
the esophagus.  Dr. Paul S. Bierman, submitted a January 1997 
statement indicating that he began treating the veteran for 
severe epigastric pain, nausea, vomiting, and inability to 
eat, in August 1996.  At that time, the veteran related that 
he had injured his right shoulder at work and had been 
treated with Toradol; the veteran alleged that 
gastrointestinal complaints began shortly after being on 
medication.  Dr. Bierman opined that the NSAID he was taking 
likely contributed to the acute onset of his GI complaints.  
In February 1997, the veteran was also thought to be lactose 
intolerant and was recommended a lactose-free diet.  
Subsequent treatment records demonstrate that the veteran's 
GERD was well controlled in April 1997 by dietary and 
behavioral modifications as well as medication and that he 
denied any complaints in April 1998.  In light of the 
aforementioned evidence, the Board finds that a remand is 
necessary in order to secure an opinion as to the 
relationship, if any, between any current gastrointestinal 
disorder, and his period of service.

The veteran also seeks service connection for a right knee 
disorder.  He alleges that his service-connected disabilities 
have necessitated the overuse of the right knee, thereby 
resulting in his current right knee disorder.  Service 
connection is currently in effect for a lumbar spine 
disability; incomplete paralysis of the left lower extremity, 
a left knee disability; and left knee arthritis.  In December 
1999, a VA examiner noted that the veteran's chronic lumbar 
strain was complicated by the fact that the veteran had to 
rely more on his right leg, since he had an unstable left 
knee.  Subsequent VA treatment records indicated complaints 
of right knee pain in November 2002 and of an asymmetric gait 
March 2004.  The Board finds that a remand is necessary in 
order to secure an orthopedic opinion as to the relationship, 
if any, between the veteran's current right knee disorder, 
and his service-connected disabilities.

With respect to the veteran's claim for increased disability 
ratings regarding his lumbar spine disability, the veteran 
has testified that there are outstanding VA treatment records 
that have not been associated with the claims folder.  Review 
of the medical evidence of record demonstrates that VA 
treatment records up until April 2004 have been associated 
with the claims folder.  Thus, pursuant to VA's duty to 
assist the veteran, complete and current treatment records, 
relevant to the issues on appeal, should be obtained.  38 
U.S.C.A. § 5103A(a),(b),(c) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2006).   

The veteran should also be afforded a VA examination to 
assess the current severity of his lumbar spine disability.  
The veteran reported for VA examination in September 2003 
complaining of severe back pain.  A VA examiner noted that 
the veteran could ambulate with a slow gait; however, there 
was no loss of balance.  Range of motion testing demonstrated 
flexion to 50 degrees and extension to 10 degrees.  Right 
bending was to 15 degrees and left bending was to 19 degrees.  
There was pain with motion.  Spinal motion was not limited by 
any other factors.  There were no postural abnormalities, 
fixed deformities, or muscular abnormalities.  X-rays 
demonstrated degenerative disc disease.  Since the VA 
examination, the veteran presented for treatment for low back 
pain that radiated down the right leg in February 2004.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain complete and 
current VA treatment records as of April 
2004.

2.  The RO should schedule the veteran for 
a VA examination.  All indicated tests 
should be accomplished.  The claims folder 
must be made available to the examiner.  
The examiner should review the claims 
folder, including the records during and 
after service, and provide opinions 
concerning the nature and etiology of any 
gastrointestinal disorder.  The examiner 
should be asked to provide an opinion as to 
whether it is at least as likely as not 
that the veteran currently exhibits a 
gastrointestinal disorder that was caused 
or worsened by his period of service, to 
include ingesting 800 mg. of Motrin.  In 
addition, the examiner should be asked to 
render an opinion as to whether it is at 
least as likely as not that the veteran 
currently exhibits a gastrointestinal 
disorder that was caused or worsened by his 
service-connected disabilities and their 
medications.  The report of examination 
should include a complete rationale for all 
opinions rendered.

3.  The RO should schedule the veteran for 
an orthopedic examination.  All indicated 
tests should be accomplished.  The claims 
folder must be made available to the 
examiner.  The examiner should review the 
claims folder, including the records during 
and after service, and provide opinions 
concerning the nature and etiology of the 
veteran's right knee disorder.  The 
examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
exhibits a right knee disorder that is 
caused or worsened by his service-connected 
disabilities, specifically his lumbar spine 
and left knee.  The report of examination 
should include a complete rationale for all 
opinions rendered.

4.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected lumbar 
spine disability.  The claims folder must 
be made available to the examiner.  The 
examiner is requested to identify all 
symptoms that are related to the veteran's 
service-connected lumbar spine disability.  
The examiner is requested to set forth in 
degrees of excursion any limitation of 
motion of the veteran's low back that is 
related to his service-connected 
disability.  The examiner should state 
whether as a result of the service-
connected lumbar spine disability, the low 
back exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if feasible, 
in terms of the additional loss of range of 
motion due to any weakened movement, excess 
fatigability, or incoordination.  

The examiner should state whether there are 
any abnormal neurological findings 
pertaining to the lumbar spine disability, 
i.e., symptoms reflective of incomplete or 
complete paralysis of the sciatic nerve, 
including any degree of incomplete 
paralysis if demonstrated.

The examiner is also requested to indicate 
whether the lumbar spine disability results 
in incapacitating episodes that are defined 
as a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a physician 
and treatment by a physician.  If 
incapacitating episodes are identified, the 
examiner is requested to indicate the total 
duration of episodes and the frequency of 
episodes.

5.  After conducting any additional 
indicated development, the RO should again 
review the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


